Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-29 are pending and rejected in the application. This is action is Final.

Response to Arguments

Applicant Argues 
Nevertheless — Palsetia fails to teach or suggest compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier; allocating bits saved through the compressing of the current run identifier to current fingerprints;

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-29 have been considered but are moot in view of the new ground(s) of rejection. 



Applicant Argues 
The subject matter of claim 1 provides a solution to the improper scaling of false positive rates (the false positive rates dramatically with an increase of the size of the data fed to the LSM tree) and to the keeping of up-to-date fingerprint filter (see paragraphs [0021] — [0023]).

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “The subject matter of claim 1 provides a solution to the improper scaling of false positive rates (the false positive rates dramatically with an increase of the size of the data fed to the LSM tree) and to the keeping of up-to-date fingerprint filter (see paragraphs [0021] — [0023]).…etc.” The Examiner respectfully disagrees. To begin, Further, “compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier” encompasses mentally a person, while writing on paper, compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier. The Examiner suggest incorporating significantly more than the abstract idea to overcome the 35 U.S.C. § 101 rejection. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-29 recites an abstract idea.

	Claim Objection
Claims 1, 15, 16, and 28 are objected to because of the following informalities: 

Claims 1, 15, and 16 limitations “checking an existence a previous” needs to be corrected to “checking an existence of a previous”  

In addition, please correct the claim 16 limitation “A device comprising” to “A device comprising:”. 

Claim 28 limitations “by comprises assigning a single” needs to be corrected.  

Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 15, and 16 similarly recites a device comprising a memory controller and a non-volatile memory unit, the memory controller is configured to manage a log structured merged (LSM) tree of key value (KV) pairs stored in the non-volatile memory unit, the memory controller is configured to manage the LSM tree by: writing a current run from a buffer of a memory module that differs from the non- volatile memory, to a current run location within the LSM tree, the current run comprises current KV pairs; compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier; allocating bits saved through the compressing of the current run identifier to current fingerprints; generating or receiving the current fingerprints, the current fingerprints are indicative of the current KV pairs; performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier; wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; updating the LSM tree by merging at least some runs of the LSM tree; performing a merge update of the MDS to represent the merging; receiving a request to access a requested KV pair stored in the non-volatile memory; accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run; and retrieving the relevant run when a relevant run exists. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a device”, “a buffer”, “a non-transitory computer readable medium”, “non-volatile memory”, and “a memory controller.”

For example, in the context of this claim, “writing a current run from a buffer of a memory module that differs from the non- volatile memory, to a current run location within the LSM tree, the current run comprises current KV pairs” encompasses mentally a person, while writing on paper, writing a current run. Further, “compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier” encompasses mentally a person, while writing on paper, compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier. Next, “allocating bits saved through the compressing of the current run identifier to current fingerprints” encompasses mentally a person allocating bits saved through the compressing of the current run identifier to current fingerprints. Next, “allocating bits saved through the compressing of the current run identifier to current fingerprints” encompasses mentally a person, while writing on paper, allocating bits saved through the compressing of the current run identifier to current fingerprints. Further, “generating or receiving the current fingerprints, the current fingerprints are indicative of the current KV pairs” encompasses mentally a person, while writing on paper, generating or receiving the current fingerprints, the current fingerprints are indicative of the current KV pairs. Next, “performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier” encompasses mentally a person, while writing on paper, performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier. In addition, “wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; updating the LSM tree by merging at least some runs of the LSM tree” encompasses mentally a person, while writing on paper, wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; updating the LSM tree by merging at least some runs of the LSM tree. Next, “performing a merge update of the MDS to represent the merging” encompasses a mentally a person, while writing on paper, performing a merge update of the MDS to represent the merging. In addition, “receiving a request to access a requested KV pair stored in the non-volatile memory” encompasses mentally a person, while writing on paper, receiving a request to access a requested KV pair stored in the non-volatile memory. Next, “accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run” encompasses mentally a person, while writing on paper, accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run. Next, “retrieving the relevant run when a relevant run exists” encompasses mentally a person, while writing on paper,  retrieving the relevant run when a relevant run exists. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 15, and 16 similarly recites no additional limitations other than “a device”, “a buffer”, “a non-transitory computer readable medium”, “non-volatile memory”, and “a memory controller” implementing the limitations. The computer is recited at a high-level of generality (i.e., writing a current run…etc., generating or receiving current fingerprints…etc., performing a run…etc., updating the LSM tree…etc., performing a merge update…etc., receiving a request…etc., accessing the MDS…etc., retrieving the relevant run…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 15, and 16 similarly recites “a device”, “a buffer”, “a non-transitory computer readable medium”, “non-volatile memory”, and “a memory controller” implementing the limitations. The computer is recited at a high-level of generality (i.e., writing a current run…etc., generating or receiving current fingerprints…etc., performing a run…etc., updating the LSM tree…etc., performing a merge update…etc., receiving a request…etc., accessing the MDS…etc., retrieving the relevant run…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 15, and 16 are not patentable eligible under 35 USC 101. 

The limitation “wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree.” of dependent claims 2 and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein the performing of the run writing update is executed regardless of an existence or a lack of existence of a previous version of a current KV pair within the LSM tree.” of dependent claims 3 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 18 are not patent eligible under 35 USC 101. 
The limitation “wherein the merging comprises merging a first run of the LSM tree that comprises first KV pairs, with a second run of the LSM that comprises second KV pairs.” of dependent claims 4 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises adding the second KV pairs to the first run, and wherein the performing of the merge update comprises updating run identifiers associated with the second KV pairs while maintaining compressed run identifiers associated with the first KV pairs.” of dependent claims 5 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises writing the first KV pairs and the second KV pairs to a third run of the LSM tree, wherein the performing of the merge update comprises updating compressed run identifiers associated with the first KV pairs and with the second KV pairs.” of dependent claims 6 and 21 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 21 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises deleting a previous version of a KV pair when a newer version of the KV pair comprises a value that represents a delete command.” of dependent claims 7 and 22 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 22 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises merging at least two runs that belong to different levels of the LSM tree.” of dependent claims 8 and 23 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 23 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises merging at least two runs that belong to a same level of the LSM tree.” of dependent claims 9 and 24 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 24 are not patent eligible under 35 USC 101. 

The limitation “wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever a run is written to the non-volatile memory.” of dependent claims 10 and 25 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 25 are not patent eligible under 35 USC 101. 

The limitation “wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever the one or more layers reach a fullness level.” of dependent claims 11 and 26 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 26 are not patent eligible under 35 USC 101. 

The limitation “wherein the MDS comprises multiple buckets, each bucket is configured to store metadata related to two or more KV pairs.” of dependent claims 12 and 27 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 12 and 27 are not patent eligible under 35 USC 101. 

The limitation “comprising allocating fewer bits to a compressed run identifier of a run of a first size than to a compressed run identifier that has a size that is smaller than the first size” of dependent claims 13 and 28 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 13 and 28 are not patent eligible under 35 USC 101. 

The limitation “wherein method exhibits a constant false positive rate as a size of the LSM tree grows.” of dependent claims 14 and 29 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 14 and 29 are not patent eligible under 35 USC 101. 



Claim Rejections – 35 USC § 112
Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 16 recites the limitation "the current fingerprints and a compressed current run identifier…etc." in claims 1, 15, and 16.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 2-14 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection. 

Claims 17-29 depends from rejected claim 16 respectively, comprise the same deficiencies as claim 16 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection. 




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Patent Publication (2022/0253222; hereinafter: LIU) in view of Ren et al. Non-Patent Publication (“SlimDB: A Space-Efficient Key-Value Storage Engine For Semi-Sorted Data”, 2017; hereinafter: Ren) and further in view of Burrows et al. Non Patent Publication (“On-line Data Compression in a Log-structured File System”, 1992; hereinafter: Burrows) and further in view of Palsetia et al. U.S. Patent Publication (2021/0034674; hereinafter: Palsetia)

Claims 1, 15, and 16
As to claim 1, 15, and 16, LIU discloses a device comprising a memory controller and a non-volatile memory unit (paragraph[0045], “According to a fourth aspect, a data reduction computing device is provided, and the computing device includes a processor and a memory…etc.”), the memory controller is configured to manage a log structured merged (LSM) tree of key value (KV) pairs stored in the non-volatile memory unit (paragraph[0010], “In a possible implementation, the forming an index set by using index information of data blocks with identical fingerprints in the fingerprints includes: forming, in the to-be-reduced data block based on a log-structured merge (LSM) tree and/or a key-value pair (K-V) tree, the index set by using the index information of the data blocks with identical fingerprints.…etc.”), 
generating or receiving the current fingerprints, the current fingerprints are indicative of the current KV pairs (paragraph[0071]-paragraph[0073], “In this embodiment, the data reduction apparatus determines, in stored data, data on which data reduction is not performed (the data on which data reduction is not performed is data on which data deduplication processing or similarity deduplication processing is not performed), and segments the data on which data reduction is not performed into data blocks, and the data blocks obtained through segmentation are the to-be-reduced data blocks. The data reduction apparatus may obtain the fingerprint of the to-be-reduced data block…etc.”); 

LIU does not appear to explicitly disclose 
 writing a current run from a buffer of a memory module that differs from the non- volatile memory, to a current run location within the LSM tree, the current run comprises current KV pairs; 
compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier; 
allocating bits saved through the compressing of the current run identifier to current fingerprints; 
performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier; 
wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; 
updating the LSM tree by merging at least some runs of the LSM tree; 
performing a merge update of the MDS to represent the merging; 
receiving a request to access a requested KV pair stored in the non-volatile memory; 
accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run; and 
retrieving the relevant run when a relevant run exists.

However, Ren discloses the memory controller is configured to manage the LSM tree by (2.1 LSM-Tree and LevelDB Implementation, “An LSM-tree contains multiple append-only sorted tables, each of which is created by sequential writes, and often implemented as SSTables…etc.”): 
 writing a current run from a buffer of a memory module that differs from the non- volatile memory, to a current run location within the LSM tree, the current run comprises current KV pairs (2.3 Optimizing Indexes and Filters, “On the other hand, all SSTable indexes and filters in many key-value stores are often stored in memory in a LRU cache with a fixed memory limit…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rutherglen with the teachings of LIU to have a cuckoo filter in a log structure system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rutherglen with the teachings of LIU to have a SlimDB that is two to three time faster, use less memory to cache metadata indices (Ren: Abstract).

The combination of Rutherglen and LIU does not appear to explicitly disclose compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier; 
allocating bits saved through the compressing of the current run identifier to current fingerprints; 
performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier; 
wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; 
updating the LSM tree by merging at least some runs of the LSM tree; 
performing a merge update of the MDS to represent the merging; 
receiving a request to access a requested KV pair stored in the non-volatile memory; 
accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run; and 
retrieving the relevant run when a relevant run exists.

However, Burrows discloses compressing a current run identifier using a variable length code, while the current run identifier is stored in the memory module, to provide a compressed current run identifier (5.2 Compression hardware, “RAMs with a block erase capability are commercially available; these allow the tables to be reset to zero in a few cycles at the start of each block. Both hash table lookups needed for Algorithm 2 can be implemented with a single memory read, and the Huffman table lookup can be done in parallel, so only one memory read and one memory write are required per byte of data processed. In Algorithm 2, a barrel shifter is needed to pack the variable length codes into bytes…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of LIU with the teachings of and Ren and Burrows to have a compression hardware unit which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of LIU with the teachings of Ren and Burrows to provide adequate compression at high speed (Burrows: 5.2 Compression hardware).

The combination of Rutherglen, LIU, and Burrows do not appear to explicitly disclose allocating bits saved through the compressing of the current run identifier to current fingerprints; 
performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier; 
wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree; 
updating the LSM tree by merging at least some runs of the LSM tree; 
performing a merge update of the MDS to represent the merging; 
receiving a request to access a requested KV pair stored in the non-volatile memory; 
accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run; and 
retrieving the relevant run when a relevant run exists.

However, Palsetia discloses allocating bits saved through the compressing of the current run identifier to current fingerprints (paragraph[0052]-paragraph[0054], “A design for the Stash 86 and the Cuckoo filter 70 to handle collisions is shown in FIGS. 2 and 3. The Cuckoo filter table 200 (Cuckoo filter 70) of FIG. 2 includes a cache line 202 comprised of fingerprint bucket 201s and a value bit store 203. The fingerprint buckets, which are quadwords, of the Cuckoo filter table 200 store signatures of individual keys 204 as bitfields and the value store of the Cuckoo filter table 200 stores tablet references “value bitfields” corresponding to the keys…etc.”); 
performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a compressed current run identifier(paragraph[0055], “The key hash table 302 can be embodied as a Cuckoo hash table designed along similar lines to the Cuckoo filter, as described in FIG. 2, except that it stores keys instead of fingerprints of the keys. Overflows from the key hash table 302 are handled using a singly linked list to store [key, value] pairs…etc.”); 
wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree (paragraph[0055]-paragraph[0054], “The key hash table 302 is now updated so that key1 points to bi=3, along with bucket bi=3's link word being updated to bi=0 (from bi=−1) to point to the old values of key1 (i.e. v13, v12, v11). This effectively forms a chain of buckets where key1's values are stored, with the key hash table 302 pointing to the latest bucket, and further following the link words of the buckets until the end of the chain is reached when link word is found to be bi=−1. T…etc.”); 
updating the LSM tree by merging at least some runs of the LSM tree (paragraph[0029], “Metadata manager 52 operates to insert a key-value pair 64 associated with each data block 56 into a Cuckoo tree (not directly depicted) whenever the metadata for that data block 56 is updated…etc.”); 
performing a merge update of the MDS to represent the merging(paragraph[0028], “Memory 40 also stores metadata manager 52, Cuckoo manager 80, and merge manager 90 in operation. In some embodiments, metadata manager 52 is part of I/O stack 50, and in other embodiments, metadata manager 52 operates as an external driver called by I/O stack 50. Metadata manager 52 operates to generate and manage metadata for each data block 56 processed by the I/O stack 50…etc.”); 
receiving a request to access a requested KV pair stored in the non-volatile memory (paragraph[0057], “a flow diagram of a process 400 to add a key to the Cuckoo tree will now be described in embodiments. In block 402, process 400 checks if a slot is available in Cuckoo filter table 200 for the given fingerprint of key. If slots are not full, in block 404, process 400 calculates Cuckoo path(s) for the fingerprint of the key. If a Cuckoo path is found, the fingerprint of the key and the value are stored in the Cuckoo filter table 200 in block 406. If a Cuckoo path is not found, the process 400 adds the key/value pair to the Cuckoo filter stash 300 in block 408…etc.”); 
accessing the MDS, while the MDS is stored in the non-volatile memory, using a key of the requested KV pair to obtain a location of a relevant run (paragraph[0058], “This step includes checking if there is already a stash bucket with empty slot for the key and if not, selecting a new empty stash bucket from the stash bucket list in block 410. In block 412, an entry is added/updated to the key hash table (if a new bucket was needed in block 410) with key and selected bucket index from block 410. In block 414, the value of the key/value pair is entered into the empty slot of selected bucket in the value store…etc.’); and 
retrieving the relevant run when a relevant run exists (paragraph[0069], “a process 500 for performing a find key operation with respect to the Cuckoo tree will now be described. In block 502, a request is received to find a key in the Cuckoo tree, and in block 504, the Stash is searched for the key. In block 506, the Stash returns a first bitmap for the key. FIG. 6A illustrates a sample first bitmap 600A with sample values…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of LIU with the teachings of Ren, Burrows, and Palsetia to have merge and update data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of LIU with the teachings of Ren, Burrows, and Palsetia to organize and secure the host data received from the host machines and stored on the non-volatile data store devices (Palsetia: paragraph[0001]).

Claims 2 and 17
As to claims 2 and 17, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the device is configured to allocate fewer bits to a compressed run identifier of a first size than to a compressed run identifier that has a size that is smaller than the first size (paragraph[0054], “The key hash table 302 is now updated so that key1 points to bi=3, along with bucket bi=3's link word being updated to bi=0 (from bi=-1) to point to the old values of key1 (i.e. v13, v12, v11). This effectively forms a chain of buckets where key1's values are stored, with the key hash table 302 pointing to the latest bucket, and further following the link words of the buckets until the end of the chain is reached when link word is found to be bi=-1. This chain of buckets effectively represents a reverse time ordered list of values of a key since the values within a bucket are also stored sorted in reverse time order…etc.”).

Claims 3 and 18
As to claims 3 and 18, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the performing of the run writing update is executed regardless of an existence or a lack of existence of a previous version of a current KV pair within the LSM tree (paragraph[0055], “Most write operations involve updates to the value store 304 and not the key hash table 302. All lookup operations only involve reading one entry of the key hash table 302 and its corresponding cache line of values. The reverse time ordering helps for applications that require only the latest added value(s) to be returned. The key hash table 302 can be embodied as a Cuckoo hash table designed along similar lines to the Cuckoo filter, as described in FIG. 2, except that it stores keys instead of fingerprints of the keys…etc.”).

Claims 4 and 19
As to claims 4 and 19, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the merging comprises merging a first run of the LSM tree that comprises first KV pairs, with a second run of the LSM that comprises second KV pairs (paragraph[0071], “In block 512, the process 500 merges the data in the first and second bitmaps 600A and 600B. For example, the merge operation may be implemented as an OR operation on the two bitmaps. The merge operation results in a third bitmap 600C shown in FIG. 6C…etc.”).

Claims 5 and 20
As to claims 5 and 20, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 19, as noted above, and Palsetia further disclose wherein the merging comprises adding the second KV pairs to the first run, and wherein the performing of the merge update comprises updating run identifiers associated with the second KV pairs while maintaining run identifiers associated with the first KV pairs (paragraph[0080], “A remove operation from the Cuckoo tree is effectively an add of a remove marker value to the Cuckoo tree. This operation is performed during a shutdown of the Cuckoo tree (in debug version) or during the destruction of tablets in case of a Cuckoo tree destroy (in debug version) or a Cuckoo Tree merge operation…etc.”).

Claims 6 and 21
As to claims 6 and 21, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 19, as noted above, and Palsetia further disclose wherein the merging comprises writing the first KV pairs and the second KV pairs to a third run of the LSM tree, wherein the performing of the merge update comprises updating run identifiers associated with the first KV pairs and with the second KV pairs (paragraph[0084], “A process for performing a merge operation on the Cuckoo tree will now be described with respect to the Cuckoo filter table and the Stash. The tablets of the Cuckoo tree are periodically merged into one large B-tree tablet. At the completion of the merge of these tablets, they are deleted and; their corresponding entries must be removed from the Cuckoo filter and Stash…etc.”).
Claims 7 and 22
As to claims 7 and 22, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the merging comprises deleting a previous version of a KV pair when a newer version of the KV pair comprises a value that represents a delete command (paragraph[0084], “A process for performing a merge operation on the Cuckoo tree will now be described with respect to the Cuckoo filter table and the Stash. The tablets of the Cuckoo tree are periodically merged into one large B-tree tablet. At the completion of the merge of these tablets, they are deleted…etc.”).

Claims 8 and 23
As to claims 8 and 23, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Ren further disclose wherein the merging comprises merging at least two runs that belong to different levels of the LSM tree (3. Design and Implementation, “Levels 0, 1 and 2 all use the data layout of the stepped-merge algorithm, with multi-level cuckoo filters and three-level block indexes…etc.”).

Claims 9 and 24
As to claims 9 and 24, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Ren further disclose wherein the merging comprises merging at least two runs that belong to a same level of the LSM tree (2.1 LSM-Tree and LevelDB Implementation, “. In an LSM-tree, if the size limit of a level is reached, data in this level will be compacted into the next level by merge-sorting SSTables from the two levels…etc.”).

Claims 10 and 25
As to claims 10 and 25, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever a run is written to the non-volatile memory (paragraph[0038], “merge manager 90 is triggered to merge all of the merge threshold 94 number of closed tablets 46 in persistent storage 42 into the combined tablet 48…etc.”).

Claims 11 and 26
As to claims 11 and 26, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever the one or more layers reach a fullness level (paragraph[0058], “Otherwise, if the slots are all full in the Cuckoo filter table 200, the process 400 adds the key/value pair to the Cuckoo filter stash 300 in block 408. This step includes checking if there is already a stash bucket with empty slot for the key and if not, selecting a new empty stash bucket from the stash bucket list in block 410…etc.”).

Claims 12 and 27
As to claims 11 and 26, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the MDS comprises multiple buckets, each bucket is configured to store metadata related to two or more KV pairs (paragraph[0004], “The duplicate threshold value provides a limit on a number of fingerprints that can exist in a cuckoo filter bucket. A filter bucket is a small array. In one embodiment it is a 64-bit quadword into which the fingerprints are stored as bitfields…etc.”).

Claims 13 and 28
As to claims 13 and 28, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose that is configured to compress the current run identifier by comprises assigning a single codeword sored series of current run identifiers, the store series comprises the current run identifier (paragraph[0052], “A design for the Stash 86 and the Cuckoo filter 70 to handle collisions is shown in FIGS. 2 and 3. The Cuckoo filter table 200 ( Cuckoo filter 70) of FIG. 2 includes a cache line 202 comprised of fingerprint bucket 201s and a value bit store 203. The fingerprint buckets, which are quadwords, of the Cuckoo filter table 200 store signatures of individual keys 204 as bitfields and the value store of the Cuckoo filter table 200 stores tablet references "value bitfields" corresponding to the keys. The value bitfields are a reference to the identifier of the tablet in which the key is present…etc.”).

Claims 14 and 29
As to claims 14 and 29, the combination of LIU, Ren, Burrows, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the non-volatile memory is a solid state drive (SSD) memory (paragraph[0026], “Persistent data storage 42 may include any kind of persistent storage devices, such as, for example, hard disk drives, solid-state storage devices…etc.”).

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
October 25, 2022